DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1 and 12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1   An image processing apparatus for a three-dimensional endoscope, the image processing apparatus comprising: 
an image acquisition circuit configured to acquire a pair of images captured by using the endoscope; 
an interference area setting circuit configured to set, on an image among the pair of images, an interference area which is different from an observation target in the image with respect to a first characteristic, the first characteristic being a characteristic relating to color; and 
an interference area corrector configured to perform correction on the image, the correction comprising (i) specifying pixels in the image corresponding to the interference area as processing targets, and (ii) performing image processing to reduce luminance values of the pixels in the image specified as the processing targets,
wherein the interference area setting circuit includes 
an interference candidate area extractor configured to extract at least one interference candidate area based on the first characteristic, and 
an interference area selector configured to select the interference area from the at least one interference candidate area based on positional information of the at least one interference candidate area in the image and an occupation percentage of areas having pixels with luminance values equal to or higher than a threshold value in the at least one interference candidate area andResponse to Final Office ActionPage 3Serial Number: 16/545,280
wherein the interference area selector is configured to select, as the interference area, an interference candidate area that is in contact with a side of the image and that extends from a peripheral edge of the image towards an inside of the image.
Claim 12   An image processing apparatus for a three-dimensional endoscope, the image processing apparatus comprising: 
an image acquisition circuit configured to acquire a pair of images captured by using the endoscope; and 
a processor, 
wherein the processor is configured to: 
set, on an image among the pair of images, an interference area which is different from an observation target in the image with respect to a first characteristic, the first characteristic being a characteristic relating to color, and the interference area being set by (i) extracting at least one interference candidate area based on the first characteristic, and (ii) selecting the interference area from the at least one interference candidate area based on positional information of the at least one interference candidate area in the image and an occupation percentage of areas having pixels with luminance values equal to or higher than a threshold value in the at least one interference candidate area, and 
perform correction on the image, the correction comprising (i) specifying pixels in the image corresponding to the interference area as processing targets, and (ii) performing image processing to reduce luminance values of the pixels in the image specified as the processing targets, and 
wherein the selecting the interference area comprises selecting, as the interference area, an interference candidate area that is in contact with a side of the image and that extends from a peripheral edge of the image towards an inside of the image.”
Claims 2-3, 6-7, 9-11, and 13-14 depend on claim 1, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484